Beasley, Judge,
concurring specially.
The confusion illustrated by this case and other motor vehicle cases which have preceded it comes primarily from the legal definition and, hence, common usage of the terms “driver” and “driver’s license.” The law defines “driver” as “every person who drives or is in actual physical control of a vehicle.” OCGA § 40-1-1 (14). Compatibly, it designates “driver’s license” as “any license to operate a motor vehicle issued under the laws of this state.” OCGA § 40-1-1 (15). *416Reading the two together, to “operate” thus means “to drive” or “to be in actual physical control.” This comports with the statutory definition of “operator,” as quoted in the majority opinion. The terms “driver” and “operator” are identically defined.
Decided January 6, 1992.
Elizabeth Markowitz, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Herman L. Sloan, Carl P. Greenberg, Assistant District Attorneys, for appellee.
A “driver’s” license is needed in Georgia, by the law’s definition, not only to drive; it is needed more broadly to operate, which includes not only driving but also being in actual physical control short of driving. It is misleading to think of it merely as a “driver’s license,” as it is in reality an operator’s license.
So when OCGA § 40-5-58 (c) pronounces it unlawful for a person “to operate” a motor vehicle after notice from the Department of Public Safety of revocation of his or her “driver’s” license, that person is charged with understanding that he or she may neither drive nor be in actual physical control of a motor vehicle.